USCA11 Case: 19-13242       Date Filed: 02/02/2021   Page: 1 of 15



                                                                        [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-13242
                           ________________________

                       D.C. Docket No. 1:16-cv-22482-RNS



TIMOTHY CHERRY,
JILL GARRETT, et al.,

                                             Plaintiffs-Appellants-Cross Appellees,

                                       versus

DOMETIC CORPORATION,

                                                Defendant-Appellee-Cross Appellant.

                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                           _______________________

                                (February 2, 2021)

Before WILLIAM PRYOR, Chief Judge, JORDAN and MARCUS, Circuit Judges.

WILLIAM PRYOR, Chief Judge:

      The main issue on appeal is whether putative class representatives must

prove the existence of an administratively feasible method to identify absent class
          USCA11 Case: 19-13242        Date Filed: 02/02/2021    Page: 2 of 15



members as a precondition for certification of a class action under Federal Rule of

Civil Procedure 23. Owners of allegedly defective refrigerators manufactured by

Dometic Corporation, as putative class representatives, moved to certify a class of

similarly situated owners, but the district court denied certification based on their

failure to prove administrative feasibility. The district court then dismissed the

action because, in its view, the denial of class certification divested it of subject-

matter jurisdiction. The district court erred. Because jurisdiction does not turn on

the denial of class certification and Rule 23 provides no basis to require

administrative feasibility, we vacate the order denying class certification and

dismissing this action and remand for further proceedings.

                                 I. BACKGROUND

      Dometic Corporation manufactures and sells gas-absorption refrigerators

that are used in recreational vehicles. Unlike regular refrigerators, Dometic

refrigerators are designed to remain operable even when disconnected from

electricity. They rely on a chemical solution that can be dangerous if it leaks.

      Some Dometic refrigerators have a defect that exacerbates the risk of

leakage and creates a risk of fire. In 2006 and 2008, Dometic initiated limited

recalls to address this defect. It estimated that the defect affected one hundredth of

one percent of the refrigerators it recalled.




                                            2
          USCA11 Case: 19-13242       Date Filed: 02/02/2021    Page: 3 of 15



      The putative class representatives—18 owners of Dometic refrigerators—

argue that the defect is far more widespread. In their view, almost every

refrigerator that Dometic sold between 1997 and 2016 has a design defect that

corrodes the refrigerator’s boiler tubes. They allege that this defect has caused

thousands of fires or leaks and that it gradually ruins the functionality of the

refrigerators. They also allege that Dometic knew of but concealed these facts.

      Based on these allegations, the putative class representatives sued Dometic

for violations of the Magnuson-Moss Warranty Act and various state laws. They

moved for class certification under Rule 23(b)(3). They proposed a class consisting

of all persons who purchased in selected states certain models of Dometic

refrigerators that were built since 1997.

      The main issue at the class-certification stage was whether the proposed

class satisfied the ascertainability requirement of Rule 23. The putative class

representatives framed ascertainability as an issue of class definition and argued

that “[t]he proposed class is ascertainable because the class definition relies

exclusively on objective criteria.” They also argued that class-member

identification would be administratively feasible, in any event. They supported

their analysis with a citation to Briseno v. ConAgra Foods, Inc., a decision that

rejects administrative feasibility as a prerequisite to certification. 844 F.3d 1121,

1132–33 (9th Cir. 2017). Dometic argued that ascertainability requires proof of



                                            3
          USCA11 Case: 19-13242        Date Filed: 02/02/2021   Page: 4 of 15



administrative feasibility. It contended that the class representatives failed to

satisfy that element because they provided no evidence that their proposed method

of identification would be workable.

      The district court denied class certification because it agreed that the class

representatives failed to prove administrative feasibility. It based this decision on

one of our unpublished opinions, which stated that administrative feasibility is an

element of the ascertainability requirement. See Karhu v. Vital Pharms., Inc., 621

F. App’x 945, 947–48 (11th Cir. 2015). The district court then determined that the

denial of certification divested it of subject-matter jurisdiction under the Class

Action Fairness Act, the only asserted basis for jurisdiction. So it dismissed the

action without prejudice.

      The class representatives appeal the denial and dismissal. They ask us to

clarify that Rule 23 does not require proof of administrative feasibility. Dometic

cross-appeals the dismissal. Several groups submitted briefs as amicus curiae

regarding the validity of an administrative-feasibility requirement.

                            II. STANDARD OF REVIEW

      We review jurisdictional issues de novo. AT&T Mobility, LLC v. NASCAR,

Inc., 494 F.3d 1356, 1360 (11th Cir. 2007). We review the denial of class

certification under Rule 23 for abuse of discretion. Little v. T-Mobile USA, Inc.,

691 F.3d 1302, 1305 (11th Cir. 2012). Within that framework, we review factual



                                           4
          USCA11 Case: 19-13242        Date Filed: 02/02/2021    Page: 5 of 15



determinations for clear error and legal determinations de novo. Vega v. T-Mobile

USA, Inc., 564 F.3d 1256, 1265 (11th Cir. 2009). A district court abuses its

discretion “if it applies an incorrect legal standard” in its analysis of class

certification. Little, 691 F.3d at 1305 (internal quotation marks omitted).

                                  III. DISCUSSION

       We divide our discussion in three parts. We first explain that the doctrines of

invited error and forfeiture do not bar our review of the administrative-feasibility

issue. We next review the role of administrative feasibility in class-certification

analysis: it is not a requirement for certification, either as an element of

ascertainability or otherwise. But a district court may consider administrative

feasibility as one factor among several under Rule 23(b)(3). We last reiterate that

jurisdiction under the Class Action Fairness Act does not turn on the availability of

class certification.

         A. The Doctrines of Invited Error and Forfeiture Do Not Bar Our
               Consideration of the Issue of Administrative Feasibility.

       Dometic argues that we should not reach the merits because the putative

class representatives either invited error as to the role of administrative feasibility

or forfeited their challenge to that alleged requirement. We may not review an

error if the “party induce[d] or invite[d] the district court into making [that] error.”

United States v. Brannan, 562 F.3d 1300, 1306 (11th Cir. 2009) (internal quotation

marks omitted). And we ordinarily do not consider an issue that could have been


                                            5
          USCA11 Case: 19-13242        Date Filed: 02/02/2021    Page: 6 of 15



raised before the district court but is not raised until appeal. Blue Martini Kendall,

LLC v. Miami Dade County, 816 F.3d 1343, 1349 (11th Cir. 2016). But neither

circumstance applies here.

      There is no invited error because that doctrine is triggered only by

unambiguous statements or representations. United States v. Hayes, 762 F.3d 1300,

1310 n.6 (11th Cir. 2014). Nowhere in its district-court filings did the putative

class representatives concede that administrative feasibility is a requirement for

class certification. Although their filings could have been clearer, we read them to

argue that the proposed class is ascertainable because it is defined with objective

criteria and then to address administrative feasibility only in the alternative. A

fallback position does not invite error. See Yellow Pages Photos, Inc. v. Ziplocal,

LP, 795 F.3d 1255, 1278 n.7 (11th Cir. 2015).

      We also conclude that the putative class representatives preserved this issue

for appeal. A party preserves an issue if it raises the issue “in such a way as to

afford the district court an opportunity to recognize and rule on it.” Juris v. Inamed

Corp., 685 F.3d 1294, 1325 (11th Cir. 2012) (internal quotation marks omitted).

The class representatives cleared this hurdle because, in their motion for class

certification, they cited Briseno v. ConAgra Foods, Inc., 844 F.3d at 1132, to

support the proposition that their class is ascertainable. Briseno rejects

administrative feasibility as a prerequisite to certification, id. at 1133, and the



                                            6
         USCA11 Case: 19-13242       Date Filed: 02/02/2021    Page: 7 of 15



putative class representatives cited a passage questioning why such a requirement

would be necessary to protect the rights of a defendant, id. at 1132. That citation,

together with their argument that objective criteria made the class ascertainable,

should have put the district court on notice that the necessity of proving

administrative feasibility was in dispute. Cf. Clark v. Wainwright, 701 F.2d 895,

897 (11th Cir. 1983).

   B. Administrative Feasibility Is Relevant under Rule 23(b)(3) But It Is Not a
                           Prerequisite for Certification.

      Administrative feasibility is “[o]ne of the most hotly contested issues in

class action practice today.” Rhonda Wasserman, Ascertainability: Prose, Policy,

and Process, 50 Conn. L. Rev. 695, 697–99 (2018). Our sister circuits have

debated whether administrative feasibility is a requirement for class certification.

We conclude it is not a requirement. But it remains relevant to whether a proposed

class may proceed under Rule 23(b)(3).

      Ascertainability is an implied prerequisite of Rule 23. Little, 691 F.3d at

1304. Class representatives bear the burden to establish that their proposed class is

“adequately defined and clearly ascertainable,” and they must satisfy this

requirement before the district court can consider whether the class satisfies the

enumerated prerequisites of Rule 23(a). Id. (internal quotation marks omitted).

      Traditionally, we have collapsed class definition and ascertainability into

one inquiry. See DeBremaecker v. Short, 433 F.2d 733, 734 (5th Cir. 1970). A


                                          7
          USCA11 Case: 19-13242        Date Filed: 02/02/2021    Page: 8 of 15



class is inadequately defined if it is defined through vague or subjective criteria.

See id. And without an adequate definition for a proposed class, a district court will

be unable to ascertain who belongs in it. Id.

      The Third Circuit has applied a heightened standard for ascertainability. See

Byrd v. Aaron’s Inc., 784 F.3d 154, 163 (3d Cir. 2015). Under this heightened

standard, proof of ascertainability encompasses both the definition of a class and

its administrative feasibility. Id. The latter requires putative class representatives to

prove that the identification of class members will be “a manageable process that

does not require much, if any, individual factual inquiry.” Carrera v. Bayer Corp.,

727 F.3d 300, 307–08 (3d Cir. 2013) (internal quotation marks omitted).

      Other circuits have split over the proper role of administrative feasibility.

Most have considered this issue in terms of ascertainability, but even circuits that

do not require proof of ascertainability as a prerequisite to certification have

considered whether to require administrative feasibility as a prerequisite. Briseno,

844 F.3d at 1124 n.4; Sandusky Wellness Ctr., LLC v. Medtox Sci., Inc., 821 F.3d

992, 995–96 (8th Cir. 2016). Like the Third Circuit, the First and Fourth Circuits

require proof of administrative feasibility as a prerequisite for certification. In re

Nexium Antitrust Litig., 777 F.3d 9, 19 (1st Cir. 2015); EQT Prod. Co. v. Adair,

764 F.3d 347, 358–59 (4th Cir. 2014). But the Second, Sixth, Seventh, Eighth, and

Ninth Circuits reject that approach. In re Petrobas Sec., 862 F.3d 250, 267 (2d Cir.



                                            8
         USCA11 Case: 19-13242        Date Filed: 02/02/2021    Page: 9 of 15



2017); Rikos v. Procter & Gamble Co., 799 F.3d 497, 525 (6th Cir. 2015); Mullins

v. Direct Digit., LLC, 795 F.3d 654, 662 (7th Cir. 2015); Sandusky Wellness Ctr.,

821 F.3d at 995–96; Briseno, 844 F.3d at 1123; see also Seeligson v. Devon

Energy Prod. Co., 761 F. App’x 329, 334 (5th Cir. 2019). We have addressed the

issue only in unpublished decisions that applied the heightened standard of the

Third Circuit, Karhu, 621 F. App’x at 946; Bussey v. Macon Cnty. Greyhound

Park, Inc., 562 F. App’x 782, 787 (11th Cir. 2014), but those decisions do not bind

us as precedent, 11th Cir. R. 36-2.

      To resolve the issue, we ask whether either circuit precedent or the text of

Rule 23 establishes administrative feasibility as a requirement for class

certification. See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997); In re

Lambrix, 776 F.3d 789, 794 (11th Cir. 2015). We conclude that neither does. Proof

of administrative feasibility cannot be a precondition for certification.

      Circuit precedent establishes that a district court must determine that a

proposed class is “adequately defined and clearly ascertainable” before it may

consider whether the requirements of Rule 23(a) are satisfied. Little, 691 F.3d at

1304 (internal quotation marks omitted). This rule follows from the text of Rule

23(a). Although no form of the word “ascertainability” appears in the rule, the text

includes “what is implicit.” Antonin Scalia & Bryan A. Garner, Reading Law: The

Interpretation of Legal Texts § 8, at 96 (2012). And ascertainability—at least as



                                           9
           USCA11 Case: 19-13242      Date Filed: 02/02/2021     Page: 10 of 15



traditionally understood—is an implied prerequisite to the requirements of Rule

23(a). See William B. Rubenstein, 1 Newberg on Class Actions § 3:2, at 155–56

(5th ed. 2011).

      Without an adequate class definition, a district court would be unable to

evaluate whether a proposed class satisfies Rule 23(a). For example, if a class is

defined in terms so vague as to be indeterminate, then a district court lacks a way

to assess whether “there are questions of law or fact common to the class.” Fed. R.

Civ. P. 23(a)(2); cf. DeBremaecker, 433 F.2d at 734. A clear definition too is

necessary for a district court to determine whether “the class is so numerous that

joinder of all members is impracticable,” Fed. R. Civ. P. 23(a)(1), and whether “the

claims or defenses of the representative parties are typical of the claims or defenses

of the class,” id. R. 23(a)(3). So a district court must decide that a class is

ascertainable before it may turn to the requirements of Rule 23(a). Little, 691 F.3d

at 1304.

      Our ascertainability precedents though do not mandate proof of

administrative feasibility. A class is “clearly ascertainable” if we are certain that its

membership is “capable of being” determined. Ascertain, Webster’s New

International Dictionary (3d ed. 1993); Ascertainable, Webster’s New

International Dictionary (3d ed. 1993). But membership can be capable of




                                           10
         USCA11 Case: 19-13242        Date Filed: 02/02/2021    Page: 11 of 15



determination without being capable of convenient determination. Administrative

feasibility is not an inherent aspect of ascertainability.

      Because no precedent governs, this appeal turns on whether the text of Rule

23(a) or (b) necessarily requires proof of administrative feasibility. See Sargeant v.

Hall, 951 F.3d 1280, 1283 (11th Cir. 2020). The Supreme Court has made clear

that district courts must grant class certification in “each and every case” where the

conditions of Rule 23(a) and (b) are met. Shady Grove Orthopedic Assocs., P.A. v.

Allstate Ins. Co., 559 U.S. 393, 398–400 (2010) (internal quotation marks omitted).

We lack discretion to add requirements to the Rule.

      Administrative feasibility does not follow from the text of Rule 23(a).

Unlike traditional ascertainability, administrative feasibility does not bear on the

ability of a district court to consider the enumerated elements of that subsection. A

plaintiff proves administrative feasibility by explaining how the district court can

locate the remainder of the class after certification. See, e.g., In re Cmty. Bank of

N. Va. Mortg. Lending Pracs. Litig., 795 F.3d 380, 396–97 (3d Cir. 2015). The

plaintiff satisfies this requirement if the district court concludes that the proposed

process will be manageable and successful. Byrd, 784 F.3d at 163–64. But neither

foreknowledge of a method of identification nor confirmation of its manageability

says anything about the qualifications of the putative class representatives, the

practicability of joinder of all members, or the existence of common questions of



                                           11
         USCA11 Case: 19-13242        Date Filed: 02/02/2021    Page: 12 of 15



law or fact. Fed. R. Civ. P. 23(a). Because administrative feasibility has no

connection to Rule 23(a), it is not part of the ascertainability inquiry.

      Nor does a requirement of administrative feasibility follow from Rule 23(b).

To be sure, administrative feasibility has relevance for Rule 23(b)(3) classes, in the

light of the manageability criterion of Rule 23(b)(3)(D). See Rubenstein, 2

Newberg on Class Actions § 4:76, at 301 (5th ed. 2012). Rule 23(b)(3)(D) instructs

the district court, in deciding whether “a class action [would be] superior to other

available methods for fairly and efficiently adjudicating the controversy,” to

consider “the likely difficulties in managing a class action.” Fed. R. Civ.

P. 23(b)(3). A difficulty in identifying class members is a difficulty in managing a

class action. See Briseno, 844 F.3d at 1126. But because Rule 23(b)(3) requires a

balancing test, it does not permit district courts to make administrative feasibility a

requirement. The manageability inquiry focuses on whether a class action “will

create relatively more management problems than any of the alternatives,” not

whether it will create manageability problems in an absolute sense. Klay v.

Humana, Inc., 382 F.3d 1241, 1273 (11th Cir. 2004), abrogated in part on other

grounds by Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639 (2008). And the

district court must balance its manageability finding against other considerations.

Fed. R. Civ. P. 23(b)(3). So administrative difficulties—whether in class-member

identification or otherwise—do not alone doom a motion for certification. Indeed,



                                           12
         USCA11 Case: 19-13242        Date Filed: 02/02/2021    Page: 13 of 15



we have made clear that manageability problems will “rarely, if ever, be in

[themselves] sufficient to prevent certification.” Klay, 382 F.3d at 1272.

      We are unpersuaded by the other arguments raised by Dometic and by the

United States Chamber of Commerce as amicus curiae. Dometic distinguishes

Klay by arguing that the manageability criterion of Rule 23(b)(3)(D) concerns only

problems that arise after class members have been identified, while administrative

feasibility addresses problems in the identification process. But Rule 23(b)(3)(D)

contains no such limitation, Briseno, 844 F.3d at 1126, and Dometic’s argument

only underscores the extratextual nature of the administrative-feasibility

requirement: aside from its limited relevance to Rule 23(b)(3)(D), administrative

feasibility is entirely unrelated to either Rule 23(a) or (b). The Chamber argues that

the requirement flows from Rule 23(c), but Shady Grove establishes that the only

requirements for certification are those in Rule 23(a) and (b). 559 U.S. at 398–99.

Rule 23(c) concerns only the content of a certification order and the tasks that arise

after certification; it imposes no prerequisite for certification. See Fed. R. Civ.

P. 23(c). And because we are concerned with the text of Rule 23, we do not

consider arguments about the policy merits of administrative feasibility.

      We hold that administrative feasibility is not a requirement for certification

under Rule 23. In doing so, we limit ascertainability to its traditional scope: a

proposed class is ascertainable if it is adequately defined such that its membership



                                           13
           USCA11 Case: 19-13242       Date Filed: 02/02/2021     Page: 14 of 15



is capable of determination. Cf. DeBremaecker, 433 F.2d at 734. Our decision

might render redundant the phrase in our precedent that a proposed class must be

“adequately defined and clearly ascertainable.” Id. But “[d]oublets . . . abound in

legalese,” Scalia & Garner, Reading Law § 26, at 177, and this one is required by

Rule 23.

       If a district court reaches Rule 23(b), and the action involves a proposed

Rule 23(b)(3) class, it may consider administrative feasibility as part of the

manageability criterion of Rule 23(b)(3)(D). See, e.g., Briseno, 844 F.3d at 1127–

28. If there “appear to be unusually difficult manageability problems” at this step, a

“district court[] ha[s] discretion to insist on details of the plaintiff’s plan for

notifying the class and managing the action.” Mullins, 795 F.3d at 664. And it has

discretion to decertify a certified class that turns out to be unmanageable. Id.

       A district court must evaluate this issue in comparative terms; that is,

because the superiority requirement of Rule 23(b)(3) turns on whether a class

action is better than other available methods of adjudication, Fed. R. Civ.

P. 23(b)(3), it involves two forms of comparison. First, would a class action create

more manageability problems than its alternatives? Klay, 382 F.3d at 1273. And

second, how do the manageability concerns compare with the other advantages or

disadvantages of a class action? See id. Administrative feasibility alone will rarely,




                                            14
         USCA11 Case: 19-13242        Date Filed: 02/02/2021    Page: 15 of 15



if ever, be dispositive, id. at 1272–73, but its significance will depend on the facts

of each case.

     C. Jurisdiction Under the Class Action Fairness Act Does Not Depend on
                                 Class Certification.
      Even if the decision of the district court to deny class certification were

correct, its dismissal of this action still would be incorrect. “[F]ederal jurisdiction

under the Class Action Fairness Act does not depend on certification,” so a district

court retains jurisdiction even after it denies certification. Wright Transp., Inc. v.

Pilot Corp., 841 F.3d 1266, 1271 (11th Cir. 2016) (internal quotation marks

omitted). Whether as a class or otherwise, the parties may proceed in federal court.

                                 IV. CONCLUSION

      We VACATE the dismissal of this action and denial of class certification

and REMAND for further proceedings consistent with this opinion.




                                           15